Bullard, J.,
delivered the opinion of the court.
This suit is instituted by the owners of the steamboat Saratoga, to recover of the defendant freight on a lot of cotton and peltry from the Ecore a Fabre to New-Orleans. The defendants in their answer allege that the cotton when delivered was damaged, and they claim in reconvention the damages sustained by the deterioration of the cotton.
The bill of lading is in the usual form, stating that the cotton and other articles were shipped in good order and well-conditioned. A bill of exceptions was taken by the defendants to the admission of evidence on the part of the plaintiffs, *713to show that the damage to the cotton had been received before it was shipped, and was occasioned by being left along time on the ground, and exposed to the weather on the Ouachita river. Such evidence was objected to on the ground, that it went to contradict the bill of lading. We 07 " are of opinion tlie evidence was properly admitted. A bill of lading is not considered conclusive evidence either as to property or the real condition of the merchandise at the time of the shipment. It is prima facia evidence, and clear and strong evidence should be required to rebut it. Abbot in his Treatise on Shipping, says while treating on this instrument, “It is obvious that the quality, and frequently also the quantity of the goods must be unknown to the master; and the Commentator on the Ordinance informs us, that by the quality, the exterior and apparent quality only is meant.” Abbot on Shipping, p. 217.
ding is oniyjmma facia evidence ^that^the m good
received ‘“tfjj™'menüonlfn™aon1 being damaged before shipment.
On the merits, the evidence which we have carefully examined, leaves no doubt on our minds, but that the cotton was damaged before it was laden on board the Saratoga. It was brought from the part of the country where it was raised, down the Ouachita river to the Ecore a Fábre, when it was left on the ground exposed to the weather. On its arrival in this city four or five days afterwards, it was found rotten to the depth of several inches. It is physically impossible that it could have become so rotten in so short a time as appears to have elapsed between the shipment and the delivery of it here.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed with costs.